Citation Nr: 1713136	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  13-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension. 


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel











INTRODUCTION

The Veteran served on active duty from March 1990 to June 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This case was remanded in February 2016 for VA examination which was conducted in May 2016.   See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

During the appeal period, the diastolic pressure readings are predominantly 100 or less with the use of continuous medication for control; he does not have diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more. 


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.104, Diagnostic Code 7101 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374(Fed. Cir. 2009).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793(Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Whether a Higher Rating Than 10 Percent is Warranted for Hypertension

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

Service connection for hypertension was granted in an August 2010 decision and a noncompensable rating was assigned under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  The rating was increased to 10 percent via a May 2016 rating action.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

Diagnostic Code 7101 provides a 10 percent rating where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control.  A higher 20 percent rating requires diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated even higher, as 40-percent disabling, and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Pre-discharge examination was conducted in April 2010.  The Veteran reported a history of high blood pressure readings during service.  He indicated that he was informed that he had borderline high blood pressure.  His readings were 146/90; 148/92; and 142/88.  

In March 2016 the Veteran's private physician, Dr. A.J.R., listed the Veteran's medical history noting that in August 2010, initial readings of 160/108 in the right arm and 136/98 in the left arm were noted.  He was examined the next month with a reading of 160/100.  He was prescribed Bystolic.  (See records from Dr. J.R.).  In February 2011, his blood pressure readings were 132/90 and 140/102 in the left arm; and 160/100 and 158/98 in the right arm.  The physician increased the dosage of his medication.  In March 2012, the sitting reading was 110/70 in the left arm.  In May 2013 and April 2014, the sitting blood pressure readings in the left arm were 122/74 and 128/84, respectively.  In September 2015, the sitting blood pressure was 110/70.  The physician indicated that blood pressure had stabilized with the use of his medication.  

The record contains numerous clinical notes from Dr. A.J.R. that date from January 2011 to April 2015.  The diastolic readings ranged from 76 to 98, for the most part the readings were in the mid-80's.  The systolic readings ranged from 118 to 132, and for the most part, in the mid-120's.  

VA examination was conducted in November 2010.  There were 3 readings of 140/90.  At VA examination in May 2016, there were 3 readings of 126/85, 138/89, and 128/84, which is an average of 130/81.

The record, for the most part shows that the Veteran had initial diastolic blood pressure reading over 100, but besides isolated readings in February 2011, he has averaged readings in the mid-80's.  

The same is true for the systolic pressure; there was an initial reading of 160, and in February 2011, but since then the readings for the most part have been in the 120's. More importantly, there is no reading of 200 or above for the entire appeal period.  Therefore, it cannot be said that he has systolic readings predominantly above 200, which is needed for a higher rating.  It appears that his hypertension has been under control with the medication that has been prescribed.

Overall, this evidence does not indicate diastolic blood pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  As such, a higher rating for the Veteran's hypertension is not warranted under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Board has also considered an extraschedular evaluation.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board must address referral under 38 C.F.R. §3.321 (b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

However, in this case, the Board finds that the record does not show that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  The evidence does not show that the Veteran's hypertension is manifested by symptoms or functional impairment different or more severe than what is contemplated by the rating criteria, such as to render application of the rating schedule impractical.  Therefore, the first step of the inquiry is not satisfied.  Moreover, and in the alternative, the evidence shows that it does not cause marked interference with employment or frequent periods of hospitalization.  Thus, the second step of the inquiry is not satisfied, as related factors are not shown.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention. Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).    

Accordingly, the Board will not refer the evaluation of the Veteran's hypertension for extraschedular consideration. 


ORDER

An increased rating in excess of 10 percent for hypertension is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


